                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 18-cv-05735-VC (PR)
                 Plaintiff,
                                                     ORDER OF DISMISSAL WITH
          v.                                         PREJUDICE
  STEVEN ELLAR, et al.,
                 Defendants.



       Plaintiff Steven Wayne Bonilla, a state inmate, has filed a pro se civil action under

42 U.S.C. § 1983 against Mono County Superior Court Judges Steven Ellar and Mark Maget.

Bonilla has been disqualified from proceeding in forma pauperis under 28 U.S.C. § 1915(g)

unless he is “under imminent danger of serious physical injury” at the time he filed his

complaint. 28 U.S.C. 1915(g); In re Steven Bonilla, No. C 11-3180 CW (PR); Bonilla v.
Dawson, No. C 13-0951 CW (PR).

       The allegations in this complaint do not show that Bonilla was in imminent danger at the

time of filing. Therefore, he may not proceed in forma pauperis. Moreover, even if an IFP

application were granted, his lawsuit would be barred under Heck v. Humphrey, 512 U.S. 477,

486-87 (1994). Accordingly, the case is dismissed with prejudice.

       Furthermore, this is not a case in which the undersigned judge’s impartiality might be

reasonably questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent

legitimate reason to recuse himself or herself, judge has a duty to sit in judgment in all cases
assigned to that judge).
       The Clerk shall close the case. The Clerk shall return, without filing, any further

documents Bonilla submits after this case is closed.



       IT IS SO ORDERED.

Dated: October 15, 2018
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
